      Case: 1:18-cv-05349 Document #: 35 Filed: 03/11/19 Page 1 of 1 PageID #:121



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 SAMUEL GAINES, JR.,

      Plaintiff,

 v.                                                     Case No. 1:18-cv-05349

 JPMORGAN CHASE BANK,
 NATIONAL ASSOCIATION;                                  Honorable Charles R. Norgle, Sr.
 EQUIFAX INFORMATION SERVICES,
 LLC; and TRANSUNION LLC,

      Defendants.

                   JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

        The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii) hereby stipulate, to the Dismissal With Prejudice of this Action,

including all claims and counterclaims stated herein against all parties, with each party to bear its

own attorney’s fees and costs.

 DATED: March 11, 2019                               Respectfully submitted,

 /s/ Joseph S. Davidson                              /s/ Sandra Davis Jansen

 Joseph S. Davidson                                  Erik J. Jones
 Mohammed O. Badwan                                  Sandra Davis Jansen
 SULAIMAN LAW GROUP, LTD.                            SCHUCKIT & ASSOCIATES, P.C.
 2500 South Highland Avenue                          4545 Northwestern Drive
 Suite 200                                           Zionsville, Indiana 46077
 Lombard, Illinois 60148                             +1 317-363-2400
 +1 630-575-8181                                     ejones@schuckitlaw.com
 jdavidson@sulaimanlaw.com                           sjansen@schuckitlaw.com
 mbadwan@sulaimanlaw.com
                                                     Counsel for TransUnion LLC
 Counsel for Samuel Gaines, Jr.




                                                 1
